Name: 89/457/EEC: Council Decision of 18 July 1989 establishing a medium-term Community action programme concerning the economic and social integration of the economically and socially less privileged groups in society
 Type: Decision
 Subject Matter: social affairs;  employment;  management
 Date Published: 1989-08-02

 Avis juridique important|31989D045789/457/EEC: Council Decision of 18 July 1989 establishing a medium-term Community action programme concerning the economic and social integration of the economically and socially less privileged groups in society Official Journal L 224 , 02/08/1989 P. 0010 - 0014COUNCIL DECISION of 18 July 1989 establishing a medium-term Community action programme concerning the economic and social integration of the economically and socially less privileged groups in society (89/457/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, under Article 2 of the Treaty, the task of the Community is to promote throughout the Community a harmonious development of economic activities, a continuous and balanced expansion, an increase in stability, an accelerated raising of the standard of living and closer relations between the States belonging to it; Whereas by its Decision 85/8/EEC of 19 December 1985 (4) the Council authorized the Commission to implement specific Community action to combat poverty which came to an end on 31 December 1988; whereas this action should be continued and broadened; Whereas in order to attain the abovementioned goal the improvement of standards of living in each Member State should be shared by the economically and socially less privileged in each Member State; Whereas insecurity in relation to employment, a phenomenon which has grown in recent years, is also incompatible with this goal; Whereas national economic and social policies and Community action in the field of employment can, by attacking the structural causes of this economic and social exclusion, make an effective contribution to the fight against it; Whereas, irrespective of the measures which may be taken under the various Community policies to foster the economic and social integration of groups in society at risk of becoming economically and socially less privileged, there is a need for more specific action to attain the abovementioned goal; Whereas it is necessary, in order to ensure economic and social cohesion, to take preventive measures against any short-term negative effects of completion of the large market on the social groups most at risk and to optimize corrective measures for the groups already marginalized; Whereas exchanges of information and experience and consultation between the Member States and the Commission on action to combat the exclusion of the least privileged members of society are essential to this economic and social cohesion of the Community; Whereas the Treaty does not provide for the action concerned, powers other than those of Article 235, HAS DECIDED AS FOLLOWS: Article 1 A medium-term Community action programme concerning the economic and social integration of the economically and socially less privileged groups in society is hereby established for the period from 1 July 1989 to 30 June 1994. Article 2 The aims of the programme shall be to: (a) ensure overall coherence between all Community operations having an impact on the economically and socially less privileged groups in society, whilst adhering to the respective rules applicable to those operations; (b) contribute to the development of preventive measures to assist groups in society at risk of becoming economically and socially less privileged and of corrective measures to meet the needs of the very poor; meet the needs of the very poor; (c) produce, from a multidimensional viewpoint, innovatory organizational models for the integration of the economically and socially less privileged members of society, involving all economic and social agents; (d) conduct an information, coordination, assessment and exchange of experience operation at Community level; (e) continue to study the characteristics of the economically and socially less privileged members of society. Article 3 With a view to achieving the aims referred to in Article 2, the Commission may promote and/or financially support: (a) the carrying-out of pilot projects which are integrated into the fabric of local society and aimed at fostering the economic and social integration of the economically and socially less privileged groups in society by coordinating local initiatives with national or regional policies. These pilot projects must correspond to the actual needs of the economically and socially less privileged and must allow them to play an active role so that they can become genuinely integrated into society; (b) innovatory measures to foster the economic and social integration of certain groups of people who suffer from specific forms of isolation, in particular those measures undertaken by non-governmental organizations; (c) the assessment of schemes, the intra-Community exchange of knowledge and the transfer of methods, to be carried out by a network of research and development units whose members shall be appointed by the Commission in consultation with the Member States concerned; (d) the exchange on a regular basis of comparable data on the economically and socially less privileged groups in society and the improvement of knowledge of the phenomenon. Article 4 1. The Commission shall be responsible for implementing the programme in accordance with this Decision. 2. Non-exhaustive information regarding the definition, selection, presentation and assessment of pilot projects and innovatory measures is given in the Annex. Article 5 1. Pilot projects and innovatory measures shall be submitted to the Commission by the Member States. 2. Pilot projects and innovatory measures shall be drawn up in close cooperation between the Member State concerned and the relevant public or private bodies designated by that Member State. Article 6 1. The content of pilot projects and innovatory measures which may qualify for Community funding shall be adopted within the framework of prior consultation between the Commission and the Member State concerned. 2. After consulting the Committee provided for in Article 7, the Commission shall take a decision on the content and the selection of pilot projects and innovatory measures. 3. The Commission shall also consult the Committee provided for in Article 7 on the other activities undertaken under this programme. Article 7 1. The Commission shall be assisted by an Advisory Committee, hereinafter referred to as ´the Committee', comprising a representative of the Government of each Member State and chaired by a representative of the Commission. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft, within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Committee of the manner in which its opinion has been taken into account. 3. The Committee shall adopt its own rules of procedure. Article 8 1. The dissemination and exchange of information and knowledge concerning this programme shall be organized on the responsibility of the Commission. 2. The Commission shall disseminate the results of operations carried out pursuant to this Decision using such means as may be most appropriate. Article 9 1. The amount estimated necessary to finance the Community contribution to this programme is ECU 55 million for the entire duration of the programme. 2. Community financial support shall be granted, in the framework of the appropriations entered annually in the general budget of the European Communities for that purpose, at the following rates: (a) for pilot projects and for the innovatory measures for which responsibility is borne by the public authorities of the Member State concerned, the maximum rate shall be 50 % of actual expenditure within the limits of the assistance approved by the Commission; however, in exceptional cases, this ceiling may be raised to 55 %; (b) for direct subsidies to innovatory measures on the part of private or public bodies at regional or local level for which responsibility is not borne by the public authorities of the Member State concerned, the rate may be raised to 75 % of actual expenditure within the limits of the assistance approved by the Commission. Article 10 1. Before 1 July 1993 the Commission shall present to the Council and the European Parliament an interim report on the implementation and results of the programme. 2. Before 1 January 1995, the Commission shall present to the Council and the European Parliament a final report on the implementation and results of the programme. Article 11 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 18 July 1989 For the Council The President R. DUMAS (1) OJ No C 60, 9. 3. 1989, p. 11. (2) OJ No C 158, 26. 6. 1989. (3) OJ No C 159, 26. 6. 1989, p. 13. (4) OJ No L 2, 3. 1. 1985, p. 24. ANNEX NON-EXHAUSTIVE INFORMATION REGARDING THE DEFINITION, SELECTION, PRESENTATION AND ASSESSMENT OF PILOT PROJECTS AND INNOVATORY MEASURES III. DEFINITION i(i) Pilot projects 1. A pilot project must constitute a coherent programme of assistance for the economically and socially less privileged and not simply be a collection of unconnected, heterogeneous projects. 2. Pilot projects must be implemented in locations defined in terms of their characteristics and size (district, town, region). The location selected must lend itself to action in depth, and in particular must enable all interested parties to work together. 3. Pilot projects must relate to several aspects of the situation of the economically and socially less privileged, e.g. income, housing, health, education, social protection, employment, training, culture. The choice of aspects must be such as to ensure that the pilot project forms a consistent whole. 4. Pilot projects must involve the population of the selected area in a spirit of participation. Pilot projects must have the support of private participants (e.g. employers) or associations (e.g. trade unions, local groups, local development associations) and of the public authorities (local, regional and/or national, as appropriate). 5. Pilot projects must be sufficiently representative to provide information of general interest regarding the economically and socially less privileged and to allow of subsequent transfer to other entities or expansion. 6. Pilot project must be aimed primarily at those who are economically and socially most disadvantaged. (ii) Innovatory measures 1. Innovatory measures must demonstrate cases in which specific action is required to assist the most disadvantaged. 2. Innovatory measures may take the form of new responses to certain specific situations. 3. Whether a measure is in fact innovatory must be determined by reference to what is being done in the Community as a whole. III. SELECTION When pilot projects and innovatory measures are selected, account will be taken of the extent to which pilot projects or innovatory measures: 1. are carried out by participants with particular qualifications and/or experience; 2. effectively assist the group of people they cover; 3. encourage the independence and self-confidence of the persons concerned, including measures to promote self-sufficiency; 4. help the employment situation (e.g. promotion of self-employment, improvement of vocational skills); 5. channel aid to the most disadvantaged; 6. concentrate on socially and economically disadvantaged areas. III. PRESENTATION Applications for Community aid must: 1. state precisely - the aim of the pilot project or innovatory measure, - the group of people covered, - the location chosen and type of area, - the number and type of participants and authorities involved; 2. describe what the pilot project or innovatory measure is expected to achieve and estimate the probable cost; 3. be designed in such a way that the results to be achieved may be compared. IV. ASSESSMENT Each pilot project and innovatory measure should be assessed continuously and at the end of the programme.